Citation Nr: 0945438	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for the grant of non-service-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to April 
1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted between the RO 
and the Board Central Office in March 2006.  A transcript of 
that hearing is contained in the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence supports finding that 
the Veteran filed a claim for non-service-connected 
disability pension benefits on June 17, 2002, and is against 
a finding that he filed the claim prior to that date.  The 
preponderance of the evidence supports the Veteran having 
been permanently and totally disabled at the time of that 
filing. 

2.  The Veteran did not have a mental or physical disability 
preventing him from filing his claim for 30 days, within one 
year of his becoming permanently and totally disabled.  



CONCLUSION OF LAW

The criteria for an effective date of June 17, 2002, but not 
earlier, have been met for the grant of non-service-connected 
pension. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that all notification and development actions 
needed to render a decision on the Veteran's claim on appeal 
herein adjudicated have been accomplished.

Although the Veteran was not afforded a VCAA letter prior to 
the RO's October 2003 initial adjudication of his earlier 
effective date claim, this was remedied following the Board's 
May 2006 remand by a VCAA letter issued in April 2007, which 
in turn was followed by RO readjudication of the claim by a 
SSOC in August 2009.  This April 2007 letter informed of the 
notice and duty-to-assist provisions of the VCAA, and 
informed of the information and evidence necessary to 
substantiate the claim for an earlier effective date for 
nonservice-connected pension.  The letter also informed of 
the respective roles of the Veteran and the VA in developing 
the claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is 
obtained falling to the Veteran.  The VCAA letter also 
informed of the types of medical and lay evidence which may 
serve to support the claim for an earlier effective date for 
nonservice-connected pension.  The Board accordingly 
concludes that the VCAA notice elements were adequately 
fulfilled for the Veteran's claim for an earlier effective 
date for pension benefits.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that the RO 
appropriately assisted the Veteran in obtaining indicated 
treatment and evaluation records, and associated all records 
obtained with the claims folders.  Service treatment records 
were also obtained and associated with the claims file.  The 
RO also informed the Veteran including by the appealed rating 
action and by SOC and SSOC, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claim. 

As discussed infra, the Veteran and his representative had 
made allegations regarding a private or VA hospitalization in 
October or November of 2001 which could potentially be a 
basis of an earlier effective date for pension, based on the 
Veteran's having been thereby rendered incapable for a period 
of 30 days, due to physical or mental disability, of filing a 
claim, pursuant to 38 C.F.R. § 3.400(b)(1)(ii)(B).  The Board 
accordingly remanded the claim in May 2006 to obtain any 
pertinent VA treatment records and, with the Veteran's 
authorization, any private hospitalization records from an 
indicated private medical facility.  However, the Veteran 
failed to reply to the April 2007 request for authorization 
to obtain private hospitalization records from the indicated 
facility, and hence none could not be obtained.  The Board 
notes in this regard that "[T]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while the VA does have a 
duty to assist the veteran (appellant) in the development of 
a claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran (appellant) to keep 
the VA apprised of their whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

In this case, while there are records within the file  
indicating of both past homelessness and past incarceration 
of the Veteran, there is no indication that the April 2007 
letter did not reach the Veteran, or that the RO's effort to 
obtain authorization to obtain indicated private 
hospitalization records did not meet requirements of the duty 
to assist.  Obtained VA treatment records failed to indicate 
a hospitalization over the reported interval in question from 
October 2001 to November 2001.  

The Board also finds that the RO completed development 
requested by the Board in its May 2006 remand, including 
seeking to obtain indicated treatment and hospitalization 
records, as discussed supra.  Only substantial, and not 
strict, compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA's duty to assist the Veteran by providing examinations 
when necessary is not implicated in this case, since there is 
no indication that a current examination could possibly 
further the Veteran's claim for an earlier effective date for 
the grant of nonservice-connected pension.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.
 
No further statement has been received from the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

In short, in this case, with regard to the increased rating 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for the ratings 
assigned for the rating period in question, for the appealed 
claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and hence 
any development which the Veteran may have perceived remained 
to be accomplished in furtherance of his claim was the 
responsibility of the Veteran.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.  In sum, the Board concludes that all required notice 
and development assistance has been afforded to the 
appellant.

II.  Claim for Earlier Effective Date for Pension Benefits

The general rule for effective date of a claim for disability 
pension is as follows: the latter of the date of receipt of 
claim or the date on which entitlement arose.  38 C.F.R. 
§ 3.400.  

The facts in this case are not overly complicated.  The 
Veteran filed a claim for non-service-connected disability 
pension benefits.  He later contended, in his September 2002 
claim for an earlier effective date, that he had filed the 
pension claim in January 2002, and hence was entitled to the 
pension benefits effective from that time.  However, the 
evidence of record within the claims file reflects that the 
RO received a telefax (FAX) transmission on June 17, 2002, 
from the Fresno County Veterans Service Office (VSO), which 
transmission included a VA Form 21-526, Veteran's Application 
for Compensation or Pension.  That completed form constituted 
a non-service-connected pension claim, and is the first 
pension claim of record within the claims file.  The 
Veteran's signature is on the form, which bears the date 
January 14, 2002, the date on the FAX transmittal form from 
the Fresno County VSO, as well as the printed date at the top 
of that FAX transmittal form and at the top of each page of 
the VA Form 21-526, as generated by the FAX machine, clearly 
shows that the claim was FAXed to the RO on June 17, 2002.  

There is a further hand-written statement, "Rec'ed 6/25/02" 
with an accompanying signature, in the box on the received VA 
Form 21-526 where there was supposed to have been entered a 
stamp indicating the date of receipt.  However, the submitted 
original claim with its accompanying FAX transmittal form and 
FAX-machine-generated date of transmittal clearly and 
overwhelmingly shows that the document was received by the RO 
from the Fresno County VSO via that FAX transmittal on June 
17, 2002.  There is no document anywhere in the claims file 
received prior to that date which may be construed as a 
formal or informal claim for pension.  

A power of attorney on VA Form 21-22, appointing the 
California Department of Veterans Affairs (of which the 
Fresno County VSO is a local branch) as the Veteran's 
authorized representative is of record, apparently signed by 
the Veteran on July 12, 2002, with no prior appointment of 
record.  The Veteran subsequently in December 2003, appointed 
the Disabled American Veterans as his authorized 
representative.  The California Department of Veterans 
Affairs thus did not have official authority to act on the 
Veteran's behalf prior to July 2002, though that organization 
could certainly have transmitted to VA a completed claim 
which it had received from the Veteran on a prior date, as it 
did via FAX transmission to the RO on June 17, 2002.  

The Veteran makes two arguments.  First, that the claim was 
in fact received by the RO in January 2002 but was lost by 
the RO.  The veteran's representative has contended, in 
effect, that there is evidence of irregularity in actions of 
the RO, by pointing to actions taken by the RO subsequent to 
the Board's May 2006 remand, which the representative 
contends shows that the RO acts and thus may have previously 
acted irregularly and received the claim in January 2002 but 
caused it (by unspecified irregular actions) to be lost.   
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has recognized a presumption of regularity of VA 
administrative process "in the absence of clear evidence to 
the contrary." Ashley v. Derwinski, 2 Vet. App. 64-65 
(1992).  An appellant's allegation of irregularities years 
later, without any showing of evidence of irregularity 
associated with losing or materially mishandling documents 
directly related to the RO's actions as pertaining to its 
receipt of the VA Form 21-526, does not constitute clear 
evidence of administrative process irregularity, because the 
evidence pointed to by the representative is at best 
tangential and far from clear evidence that any irregularity 
may have transpired as related to receipt of the VA Form 21-
526 by the RO.  Non-receipt, standing alone, is not the type 
of "clear evidence to the contrary" which is required to 
rebut the presumption of regularity which supports the 
official acts of public officers.  Id.

Accordingly, the Board finds that the presumption of 
regularity in VA administrative processes is not overcome, 
and hence the RO is presumed not to have received prior to 
June 17, 2002, the VA Form 21-526 or any other application 
for non-service-connected pension not reflected in the claim 
file.  

The Board in its May 2006 remand requested that the RO 
request from the California Department of Veterans Affairs, 
Fresno VSO, any documentation or records they may have of the 
Veteran, notwithstanding the Veteran's having appointed, and 
now being represented by, a different representative.  The RO 
duly made that request in May 2006, and records from that 
former representative were received in June 2006.  The 
documents received from that former representative provide no 
evidence of a prior submitted claim to rebut the presumption 
of regularity.

Absent objective evidence of a prior formal or informal claim 
other than the date the Veteran placed on the claim received 
June 17, 2002, the Board concludes that the evidence 
preponderates against the Veteran's having submitted to VA a 
formal or informal claim for pension prior to the documented 
date of receipt of such claim, June 17, 2002.  The date the 
Veteran placed on his VA Form 21-526 provides no clear 
evidence of his having filed that claim prior to June 17, 
2002.  Rather, the weight of the evidence, particularly based 
on the presumption of regularity as discussed supra, favors 
the conclusion that, while the Veteran may have signed it in 
January 2002, or may have dated the document in January 2002, 
he merely did not get around to filing the document with the 
RO prior to having it filed by the California Department of 
Veterans Affairs, via FAX, on June 17, 2002. 

The Veteran's second argument is, in substance, that he is 
entitled to an earlier effective date for pension on the 
basis of 38 C.F.R. § 3.400(b)(1)(ii)(B), which is an 
exception to the general rule.  That exception applies when a 
physical or mental disability was so incapacitating as to 
preclude the Veteran from filing the claim for at least 30 
days following the date on which the Veteran became 
permanently and totally disabled, provided the claim is 
received within one year, and provided that the physical or 
mental disability which prevented such filing was not the 
result of the Veteran's willful misconduct.  Then the 
effective date shall be the date of receipt of claim or the 
date the Veteran became permanently or totally disabled, 
whichever is to the Veteran's advantage.  Id.

As the Board noted in its May 2006 remand, the regulation 
informs that extensive hospitalization will generally be 
accepted as sufficiently incapacitating to be preclusive of 
filing a claim.  Id.  The Veteran's representative has 
contended that, on the basis of this exception, the Veteran 
should be entitled to a non-service connected pension 
effective date in November 2001, presumably because the 
Veteran was then permanently and totally disabled and had a 
hospitalization meeting the required exception criteria.  Id.  
The Board accordingly remanded the case to obtain records of 
VA treatment in November 2001, and to obtain, with the 
Veteran's authorization, records of hospitalization from the 
University Medical Center (possibly formerly named the Valley 
Medical Center), a private medical facility where the Veteran 
allegedly was hospitalized.  

The RO requested VA medical facilities records from October 
2001 to November 2001, and records were received from the VA 
Central California Health Care System, as printed in January 
2007.  These records fail to show a VA hospitalization during 
the October 2001 to November 2001 period in question.  VA 
CAPRI (Compensation and Pension Record Interchange) records 
show that the Veteran presented at a VA emergency room as a 
homeless Veteran in the evening of December 6, 2001, and that 
he was scheduled for a follow-up appointment for care on 
December 19, 2001, but that he failed to show up for that 
appointment.  

The Veteran was sent a development letter in April 2007, in 
which he was asked to provide authorization to obtain records 
from the University Medical Center (possibly formerly named 
the Valley Medical Center), in furtherance of his claim.  He 
did not respond to this request, and hence the RO was unable 
to request those private treatment records because it lacked 
the Veteran's authorization.  

The claims file contains no medical records supporting the 
contention that the Veteran became permanently and totally 
disabled and that he suffered mental or physical disability 
preventing him from filing a claim for a period of 30 days 
within one year of his becoming  permanently and totally 
disabled, to meet the criteria of 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  There is no evidence beyond the 
Veteran's unsupported assertions, to support his 
'establishing' that he had such a mental or physical 
disability of the required duration to meet those criteria.  
The Board here finds that the Veteran's bare assertion, 
absent supporting medical evidence of such a medical 
circumstance of at least 30 days' duration, is insufficient 
to meet the requirements of 38 C.F.R. § 3.400(b)(1)(ii)(B).  
The language of that regulation strongly suggests that 
independent evidence to support mental or physical disability 
precluding filing the claim for 30 days is required to allow 
this exception to the usual effective date rules.  The 
example of acceptable evidence provided in that regulation, 
of prolonged hospitalization, also clearly connotes a 
requirement of independent evidence.  The Board accordingly 
concludes that in fact strong independent evidence is 
required to "establish" the medical circumstance required 
to support a the 38 C.F.R. § 3.400(b)(1)(ii)(B) exception to 
the general effective date rule ("establish" being the 
strong term used in the regulation), and that the Veteran's 
assertions of a past hospitalization or otherwise of 
incapacitation from filing, without his cooperation to obtain 
documentation of that hospitalization and without other 
independent documentation of an incapacitation from filing of 
30 days duration, are insufficient to support that exception 
to the effective date rule.  

Accordingly, in the absence of the requisite evidentiary 
basis to support the 38 C.F.R. § 3.400(b)(1)(ii)(B) exception 
to the general effective date rule under 38 C.F.R. § 3.400, 
and with the evidence preponderating against the Veteran's 
having submitted a formal or informal claim for non-service-
connected pension benefits prior to June 17, 2002, an 
effective date earlier than June 17, 2002, for non-service-
connected pension is not warranted.  

The preponderance of the evidence is to the effect that the 
Veteran was permanently and totally disabled at the time of 
that June 17, 2002, filing.  The Board notes that the Veteran 
has been assigned an effective date for the grant of non-
service-connected pension of June 25, 2002, based on the 
hand-written date of receipt of claim.  The Board finds the 
machine generated date of FAX transmittal of that claim to be 
clear evidence that the claim was, in fact, received at the 
RO on June 17, not June 25.  According, the Board hereby 
grants an effective date of June 17, 2002, for the award of 
non-service-connected pension benefits.  




ORDER

An effective date of June 17, 2002, but not earlier, is 
granted for the award of non-service-connected pension 
benefits, subject to the rules governing the payment of 
monetary awards. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


